Citation Nr: 0336219	
Decision Date: 12/23/03    Archive Date: 12/29/03

DOCKET NO.  02-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.	Entitlement to service connection for bilateral knee 
condition.

2.	Entitlement to service connection for back condition.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1975.    

By a November 1999 rating decision, the RO denied the 
veteran's original claims for service connection for a 
bilateral knee condition and a back condition.  In January 
2002, the RO, sua sponte, reviewed the earlier decision and 
again denied service connection.  

These maters are before the Board of Veterans' Appeals 
(Board) on appeal from the January 2002 decision.  The 
veteran filed a notice of disagreement (NOD) in April 2002 
and a statement of the case (SOC) was issued in October 2002.  
The veteran submitted a substantive appeal in November 2002.  
The veteran also requested a hearing before a Decision Review 
Officer (DRO); such hearing was scheduled for January 2003, 
but the record reflects that the veteran failed to appear.  


REMAND

The Board finds that specific RO action on the claims on 
appeal is warranted.  

VA treatment records associated with the claims file consist 
of a summary of pharmacy renewal notes from the VA Medical 
Center (VAMC) in Buffalo, New York, dated from January 1999 
to June 1999.  While these records indicate the veteran was 
prescribed certain medications, it is unclear as to the 
specific conditions for which the medications were 
prescribed.  It is imperative that the RO obtain and 
associate with the claims file all outstanding VA medical 
records, to include any records generated in connection with 
the prescribed medications.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should request from the Buffalo VAMC all records of 
medical evaluation and/or treatment of the veteran since 
January 1999.  In requesting these records, the RO must 
follow the procedures of 38 C.F.R. § 3.159(c) (2003), as 
regards requesting records from Federal facilities.  

The RO should also give the veteran another opportunity to 
present additional information and/or evidence in support of 
his claims.  In an October 2001 letter, the RO notified the 
veteran of the duties to notify and assist imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156 and 3.326 (2003).  In this letter, the RO requested 
that the veteran provide information and, if necessary, 
authorization, to permit it to obtain pertinent outstanding 
medical records, or that the veteran provide the evidence, 
himself.  The RO's October 2001 letter indicated a 60-day 
time period for response.  The RO adjudicated the veteran's 
claims three months later, in January 2002, continuing the 
denial of the claims.

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) (2003) as inconsistent 
with 38 U.S.C. § 5103(b)(1) (West 2002).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a duty to notify under the VCAA 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Board finds that the 60-day response period and premature 
adjudication in the present case is similarly misleading.  
Therefore, since this case is being remanded for the 
additional development described above, the Board finds that 
the RO must take this opportunity to inform the veteran that 
a full year is allowed to submit the additional information 
and/or evidence requested.  The RO should then obtain any 
additional evidence for which sufficient information, and, if 
necessary, authorization, is provided.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA (to 
include arranging for the veteran to undergo VA examination, 
if appropriate) prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1.  The RO should request from the 
Buffalo VAMC all outstanding records of 
evaluation and/or medical treatment of 
the veteran from January 1999 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA (to include arranging for the 
veteran to undergo VA examination, if 
warranted) has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

6.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claims for service connection for a 
bilateral knee condition and for back 
condition in light of all pertinent 
evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
SOC (SSOC) (to include clear reasons and 
bases for the RO's determinations) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

